ORDER.
The above-entitled consolidated causes having been argued on April 14, 1933, to the court, sitting En Banc (Judge Emmett N. Parker being absent because of illness), and the members of the court who heard the causes being equally divided in opinion as to the proper action to be taken on the appeal, four standing for affirmance of the judgment appealed from and four for its reversal, and there being consequently no constitutional majority of the court in favor either of reversal or affirmance;
IT IS ORDERED that the actions be held under advisement until further order of the court or until the causes can be reargued to the court composed of nine judges sitting En Banc.
Dated this 15th day of June, 1933.
By the Court: WALTER B. BEALS, Chief Justice.